Citation Nr: 9902442	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  97-26 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for a duodenal ulcer, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for esophageal reflux 
disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to April 
1947.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the veterans claims for an 
increased rating in excess of 20 percent for his service-
connected duodenal ulcer, and an increased rating in excess 
of 50 percent for his service-connected esophageal reflux 
disorder.  The veteran filed a timely appeal to these adverse 
determinations.


REMAND

In reviewing the record, the Board observes that the veteran 
has recently submitted additional evidence in support of his 
claims, consisting of an October 1997 fiberoptic 
esophagogastroduodenoscopy report from the Ann Arbor VA 
Medical Center (VAMC), as well as several pages of 
prescription drug information from the Toledo VA outpatient 
treatment clinic.  The Board further notes that this evidence 
was received in February 1998, within 90 days following the 
mailing of notice to the appellant that his appeal had been 
certified and transferred to the Board.  Pursuant to 38 
C.F.R. § 20.1304 (1998), additional evidence submitted within 
90 days following certification and transfer of an appeal to 
the Board must be referred to the RO for review and 
preparation of a Supplemental Statement of the Case (SSOC), 
unless the benefit or benefits sought on appeal may be 
allowed without such referral, or the veteran expressly 
waives his procedural right to such referral either in 
writing or in the record of the hearing on appeal.  The 
record, including the transcript of the veterans November 
1996 RO hearing, does not reflect that this additional 
evidence has been considered by the RO, or that waiver of 
such consideration has been requested.  Therefore, the 
veterans claim must be remanded to the RO for review of the 
additional evidence, and preparation and issuance of an SSOC.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issues on appeal in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following actions:

The RO should review the additional 
evidence submitted since the time of 
issuance of the latest SSOC in January 
1997, including the report from the Ann 
Arbor VAMC and the prescription drug 
information from the Toledo VA outpatient 
treatment clinic, and then readjudicate 
the veterans claims for increased 
ratings for his service-connected 
duodenal ulcer and esophageal reflux 
disorder.  If any benefit sought on 
appeal is denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded the applicable time to respond 
thereto. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to afford the veteran due 
process, and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he 

desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
notified.

		
	S. L. KENNEDY 
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
